Dismissed and Memorandum Opinion filed August 11, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00546-CR
NO. 14-11-00547-CR
____________
 
JOHNATHAN KEITH KELLY, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 180th District Court
Harris County, Texas
Trial Court Cause Nos. 1278791,
1291524
 

 
MEMORANDUM
 OPINION
Appellant entered a guilty plea to credit/debit card abuse
and forgery.  In each case, in accordance with the terms of a plea bargain
agreement with the State, the trial court sentenced appellant on June 13, 2011,
to confinement for two years in the Institutional Division of the Texas
Department of Criminal Justice, to run concurrently.  In each case, appellant
filed a pro se notice of appeal.  We dismiss both appeals. 
In each case, the trial court entered a certification of the
defendant’s right to appeal in which the court certified that this is a plea
bargain case, and the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  In each case, the trial court’s
certification is included in the record on appeal.  See Tex. R. App. P. 25.2(d).  The record in each case supports the trial
court’s certification.  See Dears v. State, 154 S.W.3d 610, 615 (Tex.
Crim. App. 2005).
Accordingly, the appeals are dismissed.  
 
PER CURIAM
 
Panel consists of Justices
Brown, Boyce and McCally.
Do Not Publish C Tex. R. App. P. 47.2(b)